Citation Nr: 1102259	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-10 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C, including 
as secondary to herbicide exposure.

2.  Entitlement to service connection for cirrhosis of the liver, 
including as secondary to hepatitis C.

3.  Entitlement to service connection for cholecystectomy, 
including as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to May 1980 and 
from February to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  An RO hearing was held at the RO in 
Huntington, West Virginia, on the Veteran's claims in March 2009 
and a copy of the hearing transcript has been added to the 
record.  A Travel Board hearing was held at the Huntington, West 
Virginia, RO in July 2009 before the undersigned Acting Veterans 
Law Judge and a copy of this hearing transcript also has been 
added to the record.

The Veteran currently resides within the jurisdiction of the RO 
in Huntington, West Virginia.  That facility retains jurisdiction 
over this appeal.

In April 2010, after this appeal was certified to the Board, a 
private attorney submitted a letter requesting that the Board 
issue a decision on the Veteran's appeal.  This attorney also 
submitted a "Waiver of Employment/U.S. Military Service 
Information" form signed by the Veteran in which the Veteran 
purported to revoke all previous authorizations for the release 
of information concerning him.  There is no indication in the 
claims file, however, that the Veteran revoked his current power 
of attorney in favor of The American Legion or requested the 
appointment of a new representative.  Given the private 
attorney's request that the Board issue a decision on the 
Veteran's appeal, and given the delays that would ensue in 
attempting to obtain clarification of the Veteran's current 
representative, the Board will proceed to adjudicate the 
Veteran's claims on the merits.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active 
service.

2.  The Veteran's statements and hearing testimony before the RO 
and the Board contain multiple contradictory statements 
concerning his claimed risk factors for hepatitis C.

3.  The competent evidence shows that the Veteran's hepatitis C, 
which manifested first several years after his service 
separation, does not result in any current disability which could 
be attributed to active service, including as secondary to his 
claimed in-service herbicide exposure.

4.  The competent evidence shows that the Veteran's cirrhosis of 
the liver is due to his hepatitis C but it is not related to 
active service.

5.  The competent evidence shows that the Veteran does not 
experience any current disability due to cholecystectomy (or 
gallbladder removal) which could be attributed to active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service, including as 
secondary to herbicide exposure.  38 U.S.C.A. § 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Cirrhosis of the liver was not incurred in active service, 
including as secondary to hepatitis C, nor may it be so presumed.  
38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).

3.  Cholecystectomy was not incurred in active service, including 
as secondary to herbicide exposure.  38 U.S.C.A. § 1110, 1112, 
1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in November 2005, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for hepatitis C, 
including as secondary to herbicide exposure, or for cirrhosis of 
the liver or cholecystectomy, each including as secondary to 
hepatitis C.  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was issued to the Veteran and his 
service representative in November 2005 before the currently 
appealed rating decision was issued in October 2006; thus, this 
notice was timely.  Although the Board acknowledges that the pre-
adjudication VCAA notice issued to the appellant in this case did 
not include notice of the Dingess requirements, because all of 
the appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file.  In response to a request from the RO, 
the National Personnel Records Center in St. Louis, Missouri 
(NPRC), notified VA in October 2005 that there were no records 
showing that the Veteran had been exposed to herbicides during 
active service.

The Veteran has contended that he was treated for his claimed 
disabilities by Kaiser Permanente.  Despite two separate requests 
from the RO for these records sent in June 2006, this facility 
did not respond with any of the Veteran's treatment records.  

The Board notes in this regard that, in June 2006, the Veteran 
submitted a copy of an administrative decision from the Social 
Security Administration (SSA) dated in April 2006 in which he was 
awarded SSA disability benefits for chronic hepatitis C with 
cirrhosis of the liver.  Attached to the SSA disability benefits 
award decision was a list of the medical records reviewed by SSA 
as part of its decision, although the medical records themselves 
were not provided by the Veteran.  The Veteran's April 2006 SSA 
decision referenced the records reviewed in the decision.  The 
records noted in that decision already are contained in the 
claims file.   

The Board acknowledges that normally VA has a duty to attempt to 
obtain SSA records when it has actual notice that the Veteran is 
in receipt of SSA disability benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged 
that VA's duty to assist was limited to obtaining relevant SSA 
records.  The Federal Circuit rejected the appellant's argument 
in Golz that SSA records are always relevant and VA always is 
required to obtain them.  The Federal Circuit then defined 
relevant records as "those records that relate to the injury for 
which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim."  
Id. at 1321 (emphasis added).  The Federal Circuit also stated, 
" Not all medical records for a Veteran will have a reasonable 
possibility of aiding in the substantiation of a VA disability 
claim."  Id.  The Federal Circuit concluded in Golz, " There 
must be specific reason to believe these records may give rise to 
pertinent information to conclude that they are relevant."  Id. 
at 1323.

In this case, as will be explained below, the Veteran has not 
reported his alleged risk factors for hepatitis C consistently to 
any of his post-service VA or private treating physicians.  He 
has reported multiple risk factors for hepatitis C and then 
directly contradicted his own statements regarding previously 
reported risk factors for hepatitis C in subsequent medical 
histories reported to his VA and private treating physicians.  He 
also has contradicted his own previously reported risk factors 
for hepatitis C in his March 2009 RO hearing testimony and in his 
July 2009 Board hearing testimony.  The Veteran refused to 
cooperate with the VA examiner at his most recent VA examination 
in April 2009 in reporting what were his actual risk factors for 
hepatitis C and again contradicted his previously reported risk 
factors.  The Veteran's claims file also contains significant 
medical evidence, including all of the records relied upon by SSA 
in its April 2006 decision, and additional VA and private 
examination reports and outpatient treatment records.    

Given the Veteran's contradictory statements to his VA and 
private treating physicians concerning his risk factors for 
hepatitis C (information that is of record at SSA and in his VA 
claims file), and given his refusal to cooperate with VA in 
determining what are his actual risk factors for hepatitis C (as 
demonstrated by his refusal to cooperate with the VA examiner in 
4/09 and his confusing and contradictory lay statements and RO 
and Board hearing testimony), the Board concludes that obtaining 
the Veteran's SSA records would not aid in substantiating his 
claim because they would not "give rise to pertinent 
information" concerning his actual risk factors for hepatitis 
C.  The records relied upon by SSA in its April 2006 decision are 
the very ones which contain the Veteran's contradictory 
statements to his private treating physicians concerning his risk 
factors for hepatitis C.  Accordingly, the Board finds that even 
if all of the Veteran's SSA records have not been associated with 
the claims file (although there is indication that they have 
been), any that may be missing would contain - at best - 
additional contradictory statements to his treating physicians as 
to his alleged risk factors for hepatitis C and would be 
duplicative of evidence already in the claims file.  Because 
there is no reasonable possibility that the Veteran's SSA records 
would assist in substantiating the currently appealed claims, 
although VA is on notice that the Veteran is in receipt of SSA 
disability benefits, the Board finds that there is no duty to 
obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2009).

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
hepatitis C, cirrhosis of the liver, or cholecystectomy may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of any of these disabilities as they require 
medical expertise to diagnose.  Thus, the Board finds that 
additional examinations are not required even under the low 
threshold of McLendon.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred hepatitis C, cirrhosis of 
the liver, and cholecystectomy during active service.  He has 
contended that he was exposed to herbicides during active service 
and this in-service herbicide exposure caused his hepatitis C.  
He also has contended that his hepatitis C caused his cirrhosis 
of the liver.  He has contended further that his hepatitis C 
caused his gall bladder to fail, requiring him to undergo a 
cholecystectomy to remove his gall bladder.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cirrhosis of the liver, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  None of the Veteran's claimed disabilities 
are listed among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-service 
herbicide exposure.    

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for hepatitis C, 
including as due to herbicide exposure.  The Veteran has 
contended that he was exposed to herbicides during active service 
which caused his current hepatitis C.  The Board notes initially 
that the Veteran's service personnel records do not indicate that 
he ever served in the Republic of Vietnam such that his in-
service herbicide exposure can be presumed.  See 38 C.F.R. 
§§ 3.307, 3.309.  The NPRC confirmed in October 2005 that there 
were no records showing that the Veteran had been exposed to 
herbicides during active service.  As noted above, even assuming 
for the sake of argument only that the Veteran had been exposed 
to herbicides during active service, hepatitis C is not among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  Id.  The 
Veteran has not identified or submitted any evidence 
demonstrating that he was exposed to herbicide during active 
service or that in-service herbicide exposure caused his 
hepatitis C.  Thus, the Board finds that service connection for 
hepatitis C due to herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for 
hepatitis C on a direct service connection basis.  As noted 
above, the Veteran has not reported consistently his alleged risk 
factors for hepatitis C to any of his post-service VA and private 
treating physicians.  Nor has he testified consistently at either 
his RO hearing in March 2009 or at his Travel Board hearing in 
July 2009 as to his alleged risk factors for hepatitis C.  When 
he filed his original service connection claim for hepatitis C in 
September 2005, the Veteran initially alleged that his risk 
factors included receiving immunizations as a result of air gun 
injections at his entry on to active service in 1976.  The 
Veteran's service treatment records show that he was treated for 
sexually transmitted diseases on several occasions during active 
service.  A review of private treatment records received at the 
RO in January 2006 shows that, on private outpatient treatment in 
February 1999 with Harold Tucker, M.D., the Veteran reported that 
he had lived for a long time in Southeast Asia and Africa but 
denied any known exposure to hepatitis.  In a May 1999 letter, 
Dr. Tucker concluded that the Veteran "clearly has chronic 
hepatitis C, probably acquired during his years in Asia."  On 
private outpatient treatment in November 2002, the Veteran denied 
any history of sexually transmitted diseases.  On private 
outpatient treatment in July 2003 with Natarajan Ravendhran, 
M.D., however, the Veteran asserted that his risk factors for 
hepatitis C included "multiple sexual partners, since he has 
been travelling all over the world."  He reported that he had 
served in many parts of the world, including Africa, Kenya, and 
Singapore in the American foreign service.  The Veteran again 
claimed in a January 2006 statement that his risk factors for 
hepatitis C included being "exposed to contaminated air gun 
injections used during different periods for immunization."  
Dr. Ravendhran stated in a June 2006 letter that the Veteran had 
reported being immunized with air gun injectors as his risk 
factor for hepatitis C.

On VA examination in October 2006, the Veteran denied using 
illegal drugs and any history of unprotected sex.  The Veteran 
also denied any promiscuous sexual activities, although the VA 
examiner noted that there was other evidence in the Veteran's 
claims file showing that, in July 2003, he reported having 
multiple sexual partners to Dr. Ravendhran.  The Veteran also 
reported that his risk factors for hepatitis C included in-
service dental work and air gun injections.  

In testimony at his RO hearing in April 2009, the Veteran 
testified for the first time that his risk factors for hepatitis 
C included sharing razors with other service members during his 
first period of active service.  He also testified that his risk 
factors included multiple sex partners during his first period of 
active service although he insisted that he always had used 
condoms.  

On VA examination in April 2009, the VA examiner stated that, 
although he attempted to discuss the Veteran's risk factors for 
hepatitis C, the Veteran's responses were vague and non-specific.  
The Veteran was vague about using other razors and did not 
mention anything about air gun immunizations other than to state 
that he had been immunized 3 times during active service.  He 
also was not specific about his sexual partners and when and 
where he had sex with the 5 partners he mentioned.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  The Veteran asserted that, although he might 
have borrowed razors from other service members, he also 
remembered using cheap disposable razors which were readily 
available during active service.  The VA examiner questioned why 
the Veteran would borrow another service member's razor if a 
cheap disposable razor was readily available.  The VA examiner 
also questioned why the Veteran could not recall any specifics 
about where or when he had sex with the 5 sexual partners he 
mentioned although he remembered always using condoms.  This 
examiner noted that the Veteran's service treatment records 
showed treatment for gonorrhea on several occasions during his 
first period of active service.  The Veteran reported that he had 
worked for the State Department following active service in 
Africa (Kenya), Thailand, and Singapore.  Although the VA 
examiner attempted to get a further history from the Veteran 
about his multiple sex partners noted in the July 2003 outpatient 
treatment report from Dr. Ravendhran, the Veteran was not 
forthcoming with any more specific information.  The Veteran also 
could not recall where or when he worked for the State Department 
in Africa and Asia.  The VA examiner concluded that there were 
ambiguities in the Veteran's testimony because, although the 
Veteran contended that he had practiced safe sex during active 
service, his service treatment records showed that he had been 
treated for sexually transmitted diseases 4 times during service.  
This examiner also noted that, although the Veteran asserted that 
he did not consume a significant amount of alcohol during 
service, his records showed that he drank 8 ounces of alcohol on 
the weekends which would be a significant amount of alcohol in 
the bloodstream.  The VA examiner concluded that the Veteran's 
most likely risk factor for hepatitis C was his multiple sexual 
partners during his State Department service in Asia and Africa 
following active service.  

The Veteran subsequently testified before the Board in July 2009 
that his risk factors for hepatitis C included sharing razors 
with other service members.  He also testified that he had never 
engaged in unprotected sex with his multiple sexual partners at 
any time during active service, although he also admitted that he 
had been treated for sexually transmitted diseases during 
service.  

The Board finds that the Veteran has not reported consistently 
his claimed risk factors for hepatitis C in either his lay 
statements or sworn testimony.  He has contradicted his own 
previous lay statements and hearing testimony on numerous 
occasions, rendering it extremely difficult if not impossible to 
determine what, in fact, were his risk factors for hepatitis C.  
His lay statements and hearing testimony also contradict 
information found in his service treatment records and post-
service VA and private treatment records concerning his alleged 
risk factors for hepatitis C.  For example, the VA examiner 
concluded in April 2009 that there were ambiguities in the 
Veteran's RO hearing testimony because, although the Veteran 
contended that he had practiced safe sex during active service, 
his service treatment records showed that he had been treated for 
sexually transmitted diseases 4 times during service.  It also is 
unusual that, although the Veteran has reported that he worked 
for the State Department in Asia for several years after the end 
of his first period of active service, he could not recall where 
or when he had worked for the State Department.  The Veteran also 
could not recall his previous statement to Dr. Ravendhran in July 
2003 that he had had multiple sex partners while working for the 
State Department overseas.  The Board finds that the Veteran's 
inconsistencies and contradictory lay statements and hearing 
testimony render him less than credible on the issue of his risk 
factors for hepatitis C.  

The Board also notes that the Veteran's service representative 
contended at the July 2009 Travel Board hearing that the April 
2009 VA examination was inadequate for rating purposes because 
the VA examiner had not obtained a complete list of the Veteran's 
alleged risk factors for hepatitis C.  Contrary to the assertions 
of the Veteran's service representative, the Board finds that any 
alleged inadequacies in the April 2009 VA examination were 
prompted by the Veteran's essential refusal to cooperate with the 
VA examiner in identifying his actual risk factors for hepatitis 
C and attempting to reconcile his previous inconsistencies and 
contradictions in reporting his risk factors for hepatitis C.  
The Board also finds that the Veteran cannot refuse to cooperate 
with a VA examiner and then allege that the VA examination itself 
is inadequate for rating purposes.  In this regard, the Board 
notes that the Veterans Court has held that "[t]he duty to 
assist is not always a one-way street.  If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

The medical evidence shows that, although the Veteran has 
experienced hepatitis C since his service separation, it is not 
related to active service.  As noted, the Veteran has been 
treated by several private physicians for hepatitis C.  In a June 
2006 letter, Dr. Ravendhran stated that the Veteran was clear of 
hepatitis C virus after treatment.  The Veteran reported to 
Dr. Ravendhran that his only risk factor for hepatitis C was from 
air gun injections used for immunization.  The Veteran denied any 
history of intravenous drug abuse or any blood transfusions.  
(The Board notes parenthetically that the information that the 
Veteran reported to Dr. Ravendhran in January 2006 contradicts 
his previous statements concerning his risk factors for hepatitis 
C, including what he previously had reported to Dr. Ravendhran in 
July 2003.)  Dr. Ravendhran concluded that it was possible that 
the Veteran could have contracted hepatitis C during active 
service.  Current regulations provide that service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2010); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, even if Dr. Ravendhran's June 2006 
letter is viewed in the light most favorable to the Veteran, this 
evidence does not establish service connection for hepatitis C.

By contrast, following VA examination in October 2006, which 
included a review of the claims file and a detailed attempt to 
discuss the Veteran's alleged risk factors for hepatitis C, the 
VA examiner concluded that it was less likely than not that the 
Veteran's hepatitis C was the result of his alleged risk factor 
of air gun injections.  This examiner also concluded that, 
although it was not impossible, it was less likely than not that 
the Veteran developed hepatitis C from his alleged risk factor of 
in-service dental procedures done in the early 1990's when 
aseptic precautions were taken routinely.  The VA examiner noted 
that there was this ambiguity of the Veteran having multiple 
sexual partners in various parts of the world, which could be a 
possible etiology for his hepatitis C.  In any event, the VA 
examiner concluded in October 2006 that the Veteran was not being 
treated currently for hepatitis C.

On VA examination in April 2009, the Veteran's complaints 
included fatigue, lack of concentration at times, memory loss, 
sleep impairment, and weight loss.  The Veteran denied any 
incapacitating episodes of liver disease in the previous 12-month 
period.  It was noted that the Veteran had been diagnosed as 
having hepatitis C in 1999 after service.  Physical examination 
showed no evidence of malnutrition, a normal abdominal exam, no 
evidence of portal hypertension, and no other signs of liver 
disease.  His hepatitis C was in remission.  His hepatitis B was 
no longer detectable.  

It appears that, following successful post-service medical 
treatment, the Veteran's hepatitis C currently is in remission.  
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, showing that he experiences any 
current hepatitis C which could be attributed to active service.  
Absent such evidence, the Board finds that service connection for 
hepatitis C is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for cirrhosis 
of the liver, including as secondary to hepatitis C.  The Board 
has found that the Veteran's hepatitis C, which currently is in 
remission, is not related to active service, including as 
secondary to his claimed in-service herbicide exposure.  The 
competent evidence also shows that, although the Veteran is being 
treated for cirrhosis of the liver which is related to his 
hepatitis C, his cirrhosis of the liver also is not related to 
active service.  The Veteran's service treatment records show 
that he was not treated for cirrhosis of the liver during either 
period of active service or within the first post-service year 
(i.e., by August 1992).  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
showing that he was treated for cirrhosis of the liver during 
active service or within the first post-service year.  Thus, the 
Board finds that service connection for cirrhosis of the liver as 
a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309. 
 
The Veteran also is not entitled to service connection for 
cirrhosis of the liver on a direct service connection basis.  It 
appears that, following service separation in August 1991, the 
Veteran first was treated for cirrhosis of the liver in February 
1999, or almost 8 years later.  The Board notes that evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The post-service medical evidence shows that, 
although the Veteran is being treated for cirrhosis of the liver, 
it is not related to active service.  On private outpatient 
treatment in February 1999, the Veteran complained of having 
abdominal pain.  It was noted that his liver function tests had 
been abnormal.  His weight had remained stable.  Dr. Tucker's 
assessment was that the Veteran's abnormal liver function tests 
and low platelet count suggested that he had chronic hepatitis C 
which may have progressed already to cirrhosis.  

In May 1999, Dr. Tucker noted that the Veteran had experienced 
chronic hepatitis for many years and cirrhosis of the liver had 
been identified at the time of his gallbladder operation in 1997.  
No liver biopsy was performed at that time, however.  Dr. Tucker 
also noted that, over the previous several years, the Veteran's 
liver enzymes and liver function had really remained quite stable 
with no signs of progression.  He stated that the Veteran already 
had progressed to cirrhosis.

In a January 2003 letter, Dr. Tucker stated that the Veteran 
clearly had cirrhosis with varices, splenomegaly, and 
thrombocytopenia.  The Veteran's prognosis was poor.  

In July 2003, the Veteran complained of feeling somewhat tired 
and weak.  It was noted that he was being seen for evaluation of 
hepatitis C liver disease.  He reported that he drank alcohol but 
did not drink heavily.  He was advised to stop drinking 
completely.  Physical examination showed his eyes were not 
jaundiced, a soft, non-tender abdomen, a palpable liver with no 
ascites.  A review of an magnetic resonance imaging (MRI) scan of 
the abdomen taken in January 2003 showed findings consistent with 
cirrhosis but no evidence of a liver tumor.  The Veteran's alpha-
feta protein was elevated which could be secondary to liver 
inflammation.  The assessment included probable cirrhosis of the 
liver based on clinical examination.

In June 2005, the Veteran complained of low energy, very low 
appetite, and weight loss.  It was noted that he was responding 
to treatment for hepatitis C.  Physical examination showed he had 
lost weight, a soft, non-tender abdomen, and a palpable liver 
without ascites.  The assessment was chronic hepatitis C with 
cirrhosis of the liver responding to current treatment.

In February 2006, the Veteran complained of some tiredness and 
fatigue.  Physical examination showed a soft, non-tender abdomen.  
The assessment included well-compensated cirrhosis of the liver.  

In a February 2006 letter, Dr. Ravendhran stated that he had been 
taking care of the Veteran for a couple of years and he had seen 
the Veteran initially for treatment of cirrhosis of the liver.  
Dr. Ravendhran also stated that he had seen the Veteran recently 
in November 2005 when physical examination had shown a soft 
abdomen and a palpable spleen without ascites.  The Veteran's 
blood tests had showed a slightly elevated alpha fetoprotein.  
Dr. Ravendhran concluded that the Veteran had chronic hepatitis C 
with cirrhosis of the liver as manifested by an enlarged spleen.  
He stated that the Veteran had responded to treatment for 
hepatitis C but should be monitored closely for the development 
of any liver lesions.

On VA examination in October 2006, the Veteran's complaints 
included quite frequent episodes of fatigue associated with 
malaise and some mid-epigastric pain.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and post-service VA and private treatment records.  The 
Veteran's medical history included cirrhosis of the liver 
subsequent to a 6-year-old diagnosis of hepatitis C.  Physical 
examination showed a soft, non-tender abdomen, no 
hepatosplenomegaly, and no organomegaly.  All liver functions 
were within normal limits except for a slightly elevated AST.  
The impression included a 6-year history of hepatitis C and 
subsequent diagnosis of cirrhosis which manifested as ascites and 
splenic enlargement.

On VA examination in April 2009, the Veteran's complaints 
included weakness, malaise, anorexia, and abdominal pain.  The 
Veteran reported that he had been diagnosed with stage IV 
cirrhosis at the time of post-service gallbladder removal surgery 
in 1999.  Physical examination showed he reported losing 7 pounds 
recently compared to his baseline weight, no evidence of 
malnutrition, portal hypertension, or other signs of liver 
disease, and a normal abdominal exam.  The VA examiner opined 
that the most likely etiology for the Veteran's cirrhosis was 
from hepatitis C and possibly from the combination of hepatitis 
B and C.  He also opined that neither hepatitis B and C had been 
diagnosed during the Veteran's active service.

The Board acknowledges the Veteran's continuing complaints of 
fatigue which he attributes to cirrhosis of the liver.  The Board 
also acknowledges that, in April 2009, the VA examiner concluded 
that the most likely etiology of the Veteran's cirrhosis was from 
his hepatitis C.  As noted above, however, the Veteran's 
hepatitis C is not related to active service, including as 
secondary to his claimed in-service herbicide exposure.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which relates his current 
cirrhosis of the liver to active service, including as secondary 
to hepatitis C.  Thus, the Board finds that service connection 
for cirrhosis of the liver, including as secondary to hepatitis 
C, is not warranted.

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
cholecystectomy, including as secondary to hepatitis C.  The 
Board already has found that the Veteran's hepatitis C, which 
currently is in remission, is not related to active service, 
including as secondary to his claimed in-service herbicide 
exposure.  The Veteran's service treatment records show no 
complaints of or treatment for any gall bladder problems at any 
time during his two periods of active service.  The Board also 
acknowledges that the Veteran's gall bladder was removed 
surgically several years after his separation from service.  The 
competent evidence does not indicate that the Veteran currently 
experiences any disability due to his cholecystectomy (or gall 
bladder removal) which could be attributed to active service, 
including as secondary to hepatitis C.  The Board notes in this 
regard that, at the Veteran's most recent VA examination in April 
2009, he reported for the first time that his gall bladder 
removal surgery had occurred in 1999 (although he previously had 
reported that this surgery had occurred in 1997).  The VA 
examiner noted that there were no post-operative symptoms 
attributable to the Veteran's cholecystectomy.  The Veteran's 
post-service VA and private treatment records otherwise are 
completely silent for any complaints of or treatment for any 
disability attributable to his post-service cholecystectomy.  A 
service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  See 
Rabideau , 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  
Service connection is not warranted in the absence of proof of 
current disability.  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
which indicates that he experiences any current disability due to 
his cholecystectomy which could be attributed to active service 
or that it was caused or aggravated by his hepatitis C.  Absent 
evidence of current disability due to cholecystectomy which could 
be attributed to active service, the Board finds that service 
connection for cholecystectomy is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of hepatitis C, cirrhosis of the liver, and 
cholecystectomy have been continuous since service.  He asserts 
that he continued to experience symptoms relating to the liver 
(pain, ascites) and gall bladder (gallstones) after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of hepatitis C, cirrhosis of the liver, and 
cholecystectomy after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of hepatitis C, cirrhosis of the liver, and 
cholecystectomy since active service is inconsistent with the 
other lay and medical evidence of record.  Indeed, while he now 
asserts that these disabilities began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he denied any history or complaints of symptoms of 
liver or gall bladder problems.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and his gastrointestinal and 
genitourinary systems were found to be clinically normal.  His 
in-service history of symptoms at the time of service separation 
is more contemporaneous to service so it is of more probative 
value than the more recent assertions made many years after 
service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (upholding Board decision assigning more probative value 
to a contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different etiology); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to the liver and gall bladder for several years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1991), his 
cholecystectomy in 1997 (a 6-year gap), his initial diagnosis of 
hepatitis C in 1999 (an 8-year gap), and his initial diagnosis of 
cirrhosis of the liver in 2001 (a 10-year gap).  See Maxson, 230 
F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

As discussed above, the Veteran has been treated since the late 
1990's for hepatitis C and cirrhosis of the liver.   
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the gall bladder.  Rucker, 10 Vet. App. at 67 (holding 
that lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  It appears that, following his post-service surgery to 
remove the gall bladder (cholecystectomy) in 1997 or in 1999, he 
did not experience any further problems with his gall bladder.  

During the recent VA compensation claim, the Veteran reported the 
onset of symptoms of hepatitis C, cirrhosis of the liver, and 
cholecystectomy to different times.  As noted, the Veteran's lay 
statements, RO hearing testimony, and Board hearing testimony, 
are replete with inaccuracies and contradictions regarding his 
claimed risk factors for hepatitis C.  These inconsistencies in 
the record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden, 125 F.3d at 1481 (finding Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

(Continued on next page)









ORDER

Entitlement to service connection for hepatitis C, including as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for cirrhosis of the liver, 
including as secondary to hepatitis C, is denied.

Entitlement to service connection for cholecystectomy, including 
as secondary to hepatitis C, is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


